

116 S1189 RS: Stopping Malign Activities from Russian Terrorism Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 332116th CONGRESS1st SessionS. 1189IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Gardner (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of State to determine whether the Russian Federation should be designated
			 as a state sponsor of terrorism and whether Russian-sponsored armed
			 entities in Ukraine should be designated as foreign terrorist
			 organizations.
	
 1.Short titleThis Act may be cited as the Stopping Malign Activities from Russian Terrorism Act.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
 (2)State sponsor of terrorismThe term state sponsor of terrorism means a country, the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
			3.Determination on the designation of the Russian Federation as a state sponsor of terrorism
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether the Russian Federation meets the criteria to be designated as a state sponsor of terrorism.
 (b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
			4.Determination on the designation of the Russian-supported armed forces in the Donbas region of
			 Ukraine as foreign terrorist organizations
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether armed entities that are physically present in the Donbas region of Ukraine and are controlled or aided by the Russian Federation, or armed entities that are associated or controlled by the Donetsk People’s Republic or the Lugansk People’s Republic, meet the criteria to be designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
	
 1.Short titleThis Act may be cited as the Stopping Malign Activities from Russian Terrorism Act.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
 (2)State sponsor of terrorismThe term state sponsor of terrorism means a country, the government of which the Secretary of State has determined, for purposes of section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
			3.Determination on the designation of the Russian Federation as a state sponsor of terrorism
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether the Russian Federation meets the criteria to be designated as a state sponsor of terrorism.
 (b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
			4.Determination on the designation of the Russian-supported armed forces in the Donbas region of
			 Ukraine as foreign terrorist organizations
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a determination to the appropriate congressional committees that indicates whether armed entities that are physically present in the Donbas region of Ukraine and are controlled or aided by the Russian Federation, or armed entities that are associated or controlled by the Donetsk People’s Republic or the Lugansk People’s Republic, meet the criteria to be designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (b)FormThe determination required under subsection (a) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
 5.Rules of constructionNothing in this Act may be construed— (1)to authorize the use of military force; or
 (2)to limit bilateral military-to-military dialogue between the United States and the Russian Federation for the purpose of reducing the risk of conflict.December 17, 2019Reported with an amendment